Citation Nr: 1147300	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-27 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, status post bypass graft, including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2007 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in January 2009, in St. Petersburg, Florida, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.

In February 2009, the Board issued a decision that denied the benefits sought on appeal.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a memorandum decision that partially set aside the Board's February 2009 decision and remanded the case to the Board for additional evidentiary development.  In June 2011, the Board remanded this matter to the RO to comply with the Court's memorandum.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for tinnitus, diabetes mellitus, and coronary artery disease, status post bypass graft.  

After reviewing the Veteran's claims folder, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

In February 2011, a VA audiological examination was conducted.  In support of the opinion provided therein, the VA examiner cited to findings on the Veteran's most recent VA audiological evaluation on December 22, 2010.  A copy of this evaluation is not in the claims folder.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Accordingly, the RO, with the assistance of the Veteran, should attempt to obtain any additional records available relating to the Veteran's tinnitus, diabetes mellitus, and coronary artery disease, status post bypass graft.  

Pursuant to the Board's June 2011 remand, the RO attempted to schedule the Veteran for a VA examination of the heart to determine whether the Veteran's diabetes mellitus and heart disorder were related to his military service.  The examiner was also to provide an opinion as to whether the Veteran's current heart disease was caused or aggravated by his diabetes mellitus.

The Veteran subsequently failed to report for the examination scheduled for him by the RO.  Subsequent communication from the Veteran to the RO revealed that he could not travel to the VA medical center in Tampa, Florida, for the schedule examination due to his health.  Under the circumstances of this case, the RO should seek a medical opinion concerning these conditions based solely upon review of the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran to provide him a final opportunity to identify all VA and non-VA medical providers who have treated him for his tinnitus, diabetes mellitus, and coronary artery disease, status post bypass graft, since January 2009.  The RO/AMC must then obtain copies of the related medical records that are not already in the claims file.  Regardless of the Veteran's response, the RO/AMC should seek to obtain the Veteran's updated VA treatment records, including his December 2010 VA audiological evaluation.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain the identified records, the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran should be scheduled for the appropriate examination to determine the nature and etiology of his diabetes mellitus and coronary artery disease, status post bypass graft.  The requested medical opinion should be provided even if the Veteran is unable to attend the examination.  The claims file must be made available to and reviewed by the physician in conjunction with the requested examination.

After reviewing the claims file and examining the Veteran (if available), the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current diabetes mellitus or heart disease is related to service.  If diabetes is found to be causally related to service, the examiner should provide a further opinion as to whether any heart disease found is caused or aggravated by diabetes.  In rendering this opinion, the examiner must specifically consider and discuss the March 30, 2011 opinion letter submitted by P.S., M.D.
A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  That is, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes with none more likely than not the cause of the disability or further testing is advisable or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  The report must be typed. 

3.  The examination report opinion must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the issues on appeal must be readjudicated, including consideration of all evidence receive since the claims were last considered.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

